14 Ill. App. 2d 503 (1957)
144 N.E.2d 828
People of the State of Illinois, ex rel. Alda E. Kohout and the Texas Company, Petitioners,
v.
Village of North Riverside et al., Defendants-Appellees. On Appeal of Alda E. Kohout, Petitioner-Appellant.
Gen. No. 47,065.
Illinois Appellate Court  First District, Third Division.
June 21, 1957.
Released for publication September 30, 1957.
*504 Kriebel, Hubbard, Berdine & Corwin, for appellant.
Francis E. Berg and Albert J. Horrell, for appellees.
(Abstract of Decision.)
Opinion by JUDGE FRIEND.
Judgment reversed and cause remanded with directions.
Not to be published in full.